     Case 3:19-cv-00199-GNS Document 7 Filed 04/18/19 Page 1 of 2 PageID #: 34




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                             CASE NO. 3:19-cv-199-GNS

BRITTANY GOODLETT

        Plaintiff

v.

UNITED STATES OF AMERICA

        Defendant

      NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

        Plaintiff, by counsel, pursuant to F.R.C.P. 41(a)(1)(A)(i) and hereby gives notice

that the above-captioned action is voluntarily dismissed, with prejudice against the

Defendant.

                                                 Respectfully submitted,

                                                 s/ John L. Smith___
                                                 John L. Smith
                                                 Morgan & Morgan
                                                 611 E. Spring Street
                                                 New Albany, IN 47150
                                                 812-850-6850 (t)
                                                 812-941-4026 (f)
                                                 johnsmith@forthepeople.como
                                                 Counsel for Plaintiff




                                        Page 1 of 2
  Case 3:19-cv-00199-GNS Document 7 Filed 04/18/19 Page 2 of 2 PageID #: 35




                               CERTIFICATE OF SERVICE

       It is hereby certified that a true and accurate copy of the foregoing was

electronically filed with the Clerk of the Court by using the CM/ECF system on April 18,

2019, which will send notice of electronic filing to the following:


Nathan T. Solomon
United States Postal Service Law Department
1720 Market Street, Room 2400
St. Louis, Missouri 63155-9948
215-351-3818 (t)
314-345-5893 (f)
Nathan.T.Solomon@usps.gov
Counsel for Defendant

                                                  s/ John L. Smith__
                                                  Counsel for Plaintiff




                                         Page 2 of 2
